Filed 6/30/2022 In re A.L. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re A.L. et al.,                                            B313919

 Persons Coming Under the                                       (Los Angeles County
 Juvenile Court Law.                                            Super. Ct. No. 20CCJP03434)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 KARLA E.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Debra R. Archuleta, Judge. Affirmed.
     Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Peter A. Ferrera, Deputy County
Counsel, for Plaintiff and Respondent.
                        _____________________

       Mother Karla E. appeals from the juvenile court’s
March 12, 2021, dispositional orders removing her three children,
A.L., David S. Jr. (David), and D.S. from her custody, due, in
part, to Mother’s substance abuse. Mother argues there was
insufficient evidence to demonstrate a substantial risk of injury
to the children, especially in light of the fact that between
February 2021 and the dispositional hearing the following month,
she was able to care for a newborn son, Da.,1 without incident.
Neither A.L.’s father, Clifton L., or David and D.S.’s father, David
S. Sr. (David Sr.), is a party to this appeal.
       We conclude the juvenile court did not err in removing the
children from Mother’s custody. The record demonstrates
Mother’s longstanding and continuing use of methamphetamines.
In 2014, she tested positive for methamphetamines at A.L.’s
birth. She tested positive for methamphetamines again in 2017
at David’s birth. Then, during the pendency of these dependency
proceedings and her pregnancy with Da., Mother tested positive
for methamphetamines. Thereafter, she never took another drug
test, missing over 20 appointments. Mother also did not enroll in
any substance abuse or parenting programs that were made
available to her, and she did not permit the Los Angeles County
Department of Children and Family Services (DCFS) to assess


      1   Neither the appellate record or the briefs state Da.’s last
name.




                                   2
her newborn son or residence. Thus, sufficient evidence supports
the juvenile court’s findings of a substantial risk of injury to the
children if they remained in Mother’s custody and that there
were no alternatives to removal. Accordingly, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
A.    The Family
      Mother has five children: daughter F.M.2 (born 2007),
daughter A.L. (born 2014), son David (born 2017), son D.S. (born
2019), and son Da. (born 2021). Only A.L., David, and D.S. are
subjects of this appeal.
B.    Child Welfare History
      Between 2009 and August 2019, there were at least eight
child welfare referrals in Washington State relating to F.M., A.L.,
David, or D.S. The referrals were generated due to alleged
domestic violence, Mother testing positive for methamphetamines
at A.L.’s birth in 2014, Mother testing positive for
methamphetamines at David’s birth in 2017, Mother being
arrested and no suitable adult being available to care for the
children, alleged unsuitable living conditions, and Mother
temporarily relinquishing care of A.L. to relatives. In each
instance, the referral was closed with a notation of either “[n]o
disposition” or “[u]nfounded,” and nothing in the record indicates
that a dependency matter was ever filed in a Washington court.
      However, Mother acknowledged that as a result of her
methamphetamine use in 2017, Washington Child Protective
Services (Washington CPS) detained her children and required


      2
      F.M. lives with her maternal grandmother in
Washington.




                                 3
her to complete a substance abuse program. Thereafter,
Washington CPS returned her children to her.
C.    Events Giving Rise to DCFS’s Involvement
      On June 17, 2020, DCFS received a referral after five-year-
old A.L. told a mandated reporter that within the previous two
weeks, she observed Mother’s male companion, Pedro L., put
something in three-year-old David’s milk bottle that caused
David to become sick. A.L. also reported that she received a
bruise on her nose when she sat in the front seat of Mother’s car
while not secured in a child safety seat.
      A DCFS social worker interviewed Mother at Pedro’s
mother and sister’s home,3 where Mother and the children
temporarily resided. Mother reported she was from Washington
and had come to California the previous week so that Pedro could
participate in a drug treatment program.
      Mother said she and Pedro had been in a relationship since
mid-2019, when D.S. was three months old. When she met
Pedro, she believed he was an alcoholic, but he went to
treatment, and they moved in together.4 She later learned of
Pedro’s methamphetamine addiction. She denied that Pedro
physically or verbally abused her or the children. Mother
acknowledged Pedro dealt with depression.
      According to Mother, Pedro’s family called law enforcement
after David threw a tantrum. David slapped Mother, and when


      3  Christina L., Peggy L., Peggy’s son, Hector L., and Miguel
L. live in the house. Pedro’s sister, Belen L., and her daughter,
Gabby V., frequent the home to assist in caring or Christina L.
      4 On March 7, 2016, Pedro was arrested for driving under
the influence.




                                 4
Pedro intervened and David continued to cry, family members in
the home thought Pedro had “done something” to David. When
the police arrived, A.L. told them that Pedro put
methamphetamines in David’s bottle. Mother denied the
allegation, observing that David does not use a bottle. A.L. then
specified that Pedro smokes from a cup and her brother drank
from the same cup. Mother said Pedro had been sober since
traveling to California from Washington two weeks earlier and
that she would not stay with him if she thought he was using
drugs.
       Mother disclosed that she recently took a pregnancy test
and learned she was pregnant by Pedro. When she told Pedro
that she was pregnant, he told her to leave him, and they argued.
They did not physically fight.
       Mother reported that all the children were in car seats
during the drive from Washington to California. She also said
that the car seats were thrown away along the way because they
were in bad condition. After they arrived in California, Pedro’s
family provided new car seats for the boys, and Mother was
working on obtaining one for A.L. Mother denied the allegation
that A.L. bruised her nose riding in the front seat with no car
seat. Rather, A.L. had climbed into the car while Pedro was
repairing it. He told her to get out because he was going to lower
the car. Believing she was no longer in the car, he lowered the
car off the jack stand, and the jolt caused A.L. to hit her nose on
the dashboard.
       The social worker assessed the children and determined
that they had no marks or bruises. Due to the COVID-19 virus,
the social worker did not evaluate the inside of the home.




                                 5
       Pedro’s niece, Gabby V., expressed concern about Pedro
currently using drugs and Mother’s ability to care for the
children. Gabby had remained at the house two days longer than
she had planned because A.L. became so attached to her. A.L.
told Gabby that Mother slapped her in the face and that Pedro
was mean to her and did “bad things.” A.L. did not define what
she meant by bad things. Gabby said A.L. seemed scared because
whenever the child talked about Pedro or Mother, she looked
around to see if they were present.
       The social worker interviewed A.L. with Gabby present, at
A.L.’s request. A.L. reported seeing Pedro smoking out of a cup
and that the contents smelled like smoke. Her brothers drank
from the same cup. A.L. said Pedro was mean to her. When
Pedro was angry with her, he gave her chilies to eat, which made
her cry. A.L. was scared of Pedro and looked back towards the
door to see if anyone was coming. She reported that Mother
slapped her face when she got into trouble and that Mother and
Pedro fought with their hands and their words.
       Mother agreed to a safety plan that included leaving the
home with the children if Pedro appeared to be under the
influence. Mother also agreed to submit to drug testing the
following day, June 18, 2020. Mother failed to appear for the
test.
       The next day, the social worker was unable to reach Mother
by phone. Pedro answered when the social worker called his
number, but he became defensive and ended the call.
       The social worker spoke with maternal grandmother by
phone. She reported that Mother and D.S. tested positive for




                               6
methamphetamines when D.S. was born.5 Washington CPS
removed the children from Mother’s custody for a time and
required her to attend drug treatment.
       On June 22, 2020, Pedro’s sister, Belen L., told the social
worker that A.L. had not been with Mother since last week and
had been staying with Belen’s sister. Belen noted that she had
been with law enforcement for 20 years and believed, based on
Mother’s statements, actions, and skin, that Mother was an
addict. She also believed Pedro was an addict and described
some of his erratic behaviors. Belen reported Mother was no
longer welcome in the home of Belen’s mother because her
mother was suffering from stress. Belen also told the social
worker that Gabby overheard Pedro warning A.L.: “You wanna
tell, watch and see what’s gonna happen to you.”
       That day, a social worker also spoke with Mother. Mother
was upset that the social worker had spoken with maternal
grandmother and told the social worker that DCFS could not
prove anything about her or Pedro and that she would continue
to protect Pedro. Mother agreed to submit to a drug test that day
but again failed to do so.
D.    DCFS Detains the Children
      On June 23, 2020, the juvenile court granted an expedited
removal order permitting DCFS to detain A.L., David, and D.S.
A DCFS social worker, accompanied by law enforcement, went to
the family’s residence to detain the children. Pedro locked
himself in the bathroom, and Mother continued to state that


      5 Records from Washington CPS do not state that Mother
or D.S. tested positive for methamphetamines at the time of
D.S.’s birth.




                                7
DCFS had no proof Pedro was using drugs. During A.L.’s
transport to foster care, the social worker stopped to get her food
for dinner. When asked what A.L. had eaten for breakfast that
day, A.L. responded she had not eaten anything yet.
       A.L. was placed with one of Pedro’s sisters, Julia V., and
her family. David and D.S. were placed with Belen.
       The next day, Mother was informed that her visits with the
children would be monitored. Mother continued to insist that
DCFS had no proof that Pedro had actually relapsed, even
though Pedro admitted to his brother that he was using drugs.
Mother stated that she did not do anything wrong. She explained
that A.L. said things about Pedro because she has a “wild
imagination.”
E.    The Petition and Amended Petition
      On June 25, 2020, DCFS filed a section 300 petition. It
alleged the children came within the juvenile court’s jurisdiction
pursuant to section 300, subdivisions (a) and (j) based upon
Mother striking A.L. in the face and danger to her siblings David
and D.S. as a result thereof (counts a-1 and j-1). DCFS also
alleged the children came within the juvenile court’s jurisdiction
pursuant to section 300, subdivision (b) as a result of Mother’s
failure to protect caused by Mother slapping A.L. in the face
(count b-1); Pedro’s substance abuse, history of mental and
emotional issues, and forcing A.L. to eat hot chilies (count b-2);
Mother’s substance abuse (count b-3); and Mother permitting the
children to be driven from Washington to California without
being secured in car seats (count b-4).
      On September 16, 2020, DCFS filed an amended petition,
alleging pursuant to section 300, subdivision (b), that A.L.,
David, and D.S. suffered or there was a substantial risk they




                                8
would suffer serious physical harm or illness as a result of David
Sr.’s domestic violence and substance abuse and Mother’s failure
to protect them (counts b-5, b-6). DCFS also alleged that
pursuant to section 300, subdivision (b), A.L. was at risk of harm
due to Clifton’s substance abuse (count-b-7).
F.    Detention Hearing
      On June 30, 2020, the juvenile court found there had been
a prima facie showing that A.L., David, and D.S. were persons
described by section 300 and ordered the children temporarily
removed from their parents. The juvenile court also ordered
DCFS to provide drug testing and no or low cost referrals for
educational programs for Mother.
G.    Jurisdiction and Disposition Report
      Between July 30, 2020, and August 11, 2020, a social
worker interviewed Mother, Belen, A.L.’s half-sister, A.L.,
maternal grandmother, and Pedro’s ex-wife about the allegations
in the petition. At this time, Mother stated she was living in a
motel in El Monte, California, and that Pedro returned to
Washington.
      1.    Hitting A.L. in the Face (Counts a-1, b-1, j-1)
       Mother denied hitting A.L. in the face. A.L. explained that
it was not true that Mother slapped her in the face. Mother hit
her on her buttock with a sandal, and one time while they lived
in Washington, the strike from the sandal left a purple mark on
A.L.’s buttock. Mother also sometimes struck David with a
sandal. Other than that, no adults hit A.L. A.L. stated she was
not afraid of Mother and missed her. Based on this information,
DCFS recommended that the juvenile court dismiss counts a-1, b-
1, and j-1.




                                 9
      2.    Pedro’s Substance Abuse and Forcing A.L. to Eat “Hot
            Chilies” (Count b-2)
       Mother confirmed Pedro struggled with alcohol when they
first began to live together. She did not believe, until recently,
that Pedro struggled with drug abuse, and she believed he
wanted “to get help to do better.” With regard to placing chilies
in A.L.’s mouth, Mother did not believe A.L. and observed that
A.L. liked Pedro and always wanted to be around him. Maternal
grandmother also stated that A.L. “tells lies” and that she did not
believe A.L.’s statement about the hot chilies.
       With regard to substance abuse, A.L. stated that Pedro
smokes out of a bottle, that it “smells bad and lots of white smoke
com[es] out of the top,” and that Mother told Pedro to “stop
smoking that,” but could not get the bottle from him. Once,
David put his mouth on the bottle when he found it on the floor.
A.L. also confirmed Pedro made her eat hot chilies. Belen told
the social worker that, based on her law enforcement experience,
she believed Pedro was using drugs.
       Pedro’s ex-wife stated she divorced Pedro due to ongoing
substance abuse issues. She obtained a stay-away order against
Pedro and has custody of their son. She does not trust Pedro to
be around their son and believed he should not be around anyone
else’s children either.
      3.    Mother’s Substance Abuse (Count b-3)
       Mother admitted she had a history of substance abuse,
including that she and David Sr. used methamphetamines during
their relationship. DCFS also obtained information from
Washington CPS that Mother tested positive for
methamphetamines in 2014, at A.L.’s birth and in 2017, at
David’s birth. After the children were detained from Mother in




                                10
Washington in 2017, she completed a substance abuse program.
Washington CPS thereafter returned her children to her. Mother
claimed she has been clean and sober since that time.
      Maternal grandmother did not believe Mother was
currently using drugs. A.L. never saw Mother use Pedro’s bottle
to smoke. However, Belen believed Mother was currently using
drugs.
       On July 9, 21, 28,6 and August 13, 2020, Mother tested
negative for drugs and alcohol. She did not appear for her drug
tests scheduled for July 13, 2020, or August 3 or August 20, 2020.
On August 26, 2020, Mother tested positive for
methamphetamines. A social worker spoke with Mother about
the positive result, and Mother stated it must have been a
mistake.
      4.    Child Seats (Count b-4)
      A.L. told the social worker that she sat in a booster seat
during the trip from Washington to California. The booster seat
was never placed in the front seat. Mother stated she would
never drive without proper car seats for the children. She
repeated that the family threw away the car seats for A.L. and
David when they arrived in California because the seats were
dirty. However, Belen stated when the family first arrived, the
only child in a car seat was D.S. When Belen confronted Mother
about the lack of car seats at that time, Mother remained silent.


      6The appellate record does not contain lab test results from
July 28, 2020. However, a last minute information (LMI) for the
hearing scheduled for November 30, 2020, and an LMI for the
hearing scheduled for January 6, 2021, state Mother tested
negative for substances on July 28, 2020.




                                11
     5.    David Sr.’s Domestic Violence and Substance Abuse
           (Counts b-5, b-6)
      In January and May 2018, law enforcement in Washington
responded to calls of domestic violence by David Sr. against
Mother. A.L. stated she witnessed David Sr. hit Mother. Mother
confirmed that David Sr. used methamphetamines while they
were together.
     6.    Clifton’s Substance Abuse (Count b-7)
       Mother stated that Clifton had problems with substance
abuse. Clifton confirmed he had substance abuse issues and was
in prison for possession of a controlled substance.
       The social worker concluded that Mother repeatedly placed
her children in dangerous and volatile circumstances and
displayed poor impulse control. Further, Mother continued to
deny unresolved substance abuse issues and continued to use
methamphetamines despite being pregnant.
H.    November 30, 2020 and January 6, 2021 LMIs
      Mother failed to attend meetings with a DCFS social
worker in October 2020 and on November 12, 2020. On
November 23, 2020, and December 4, 2020, the social worker
inquired about Mother’s progress in participating in parenting or
substance abuse treatment programs. Each time, Mother
responded she was not in any programs because her attorney
advised her that the case would be transferred to Washington.
      Mother reported that she and Pedro were living in a motel
near the children, but Mother did not know the address. Mother
stated she would submit an application for housing assistance.
      Mother visited the children twice a week, monitored by the
children’s foster parents. There were no concerns as a result of
the visits.




                               12
I.     February 25, 2021 LMI
       During the last week of January or first week of February
2021, Mother gave birth to Da. The foster mother saw Da. and
reported he appeared healthy, but she did not provide any
further information about the baby or his condition. At the time
of the LMI, Mother had not enrolled in any programs. Further,
she was evasive as to her address. According to the foster
mother, Mother was “technically transient.”
       The LMI also included further allegations by A.L. that
Pedro was violent towards Mother when they lived in
Washington. As a result, on February 18, 2021, a referral for
physical abuse and domestic violence was generated. The
referral was “evaluated out,” however, because the children were
not at risk due to their out of home placement and “baby Da[.]
was not considered to be at risk because he was not born when
the alleged incidents occurred.” DCFS advised the juvenile court
that “[i]n light of the new information, [DCFS] will continue to
make efforts in obtaining an address for [Mother] and to assess
the newborn child.”
       DCFS further reported that Mother missed 23 weekly
random drug tests between September 4, 2020, and February 17,
2021.7




     7 The appellate record includes 22 lab reports indicating
Mother did not submit to substance tests on September 4, 10, 16,
23 and 30, 2020; October 6, 16, 19, and 30, 2020; November 4, 10,
17, and 23, 2020; December 4, 11, 18, 22, and 28, 2020;
January 22 and 27, 2021; and February 5 and 17, 2021.




                               13
J.    Proceedings Pursuant to the Uniform Child Custody
      Jurisdiction and Enforcement Act
      On October 26, 2020, the juvenile court expected
Washington would assert jurisdiction over the matter. By
November 13, 2020, however, the juvenile court reported it
appeared that a Washington court would not assert jurisdiction,
and therefore, the juvenile court planned to retain jurisdiction
and proceed. According to the January 6, 2021, LMI, by
December 18, 2020, the juvenile court had spoken with a
commissioner in the Washington court, and Washington declined
to open a case for the children there. Accordingly, the juvenile
court proceeded to exercise its jurisdiction in California.8
K.    Jurisdictional and Dispositional Hearing and Orders
      At the March 12, 2021, combined jurisdictional and
dispositional hearing, the juvenile court dismissed the counts
relating to Mother allegedly slapping A.L. (counts a-1, b-1, and j-
1), Mother’s alleged failure to use car seats (count b-4), and
David Sr.’s alleged domestic violence and Mother’s failure to
protect the children therefrom (count b-5).




      8  Clifton appealed the juvenile court’s March 12, 2021,
jurisdictional dispositional orders on the basis that the juvenile
court failed to make a sufficient record of its communications
with the Washington court under the Uniform Child Custody
Jurisdiction and Enforcement Act (UCCJEA; Fam. Code, § 3400
et seq.) before asserting jurisdiction over his daughter, A.L.
Mother was not a party to the appeal. In an unpublished opinion,
we concluded the juvenile court complied with the UCCJEA and
affirmed its March 12, 2021 orders. (In re A.L. (Feb. 17, 2022,
B311556) [nonpub. opn.].)




                                 14
       The court found it had jurisdiction over the children
pursuant to section 300, subdivision (b). It sustained the counts
relating to Mother’s failure to protect the children from Pedro’s
substance abuse and excessive discipline of A.L. (count b-2),
Mother’s substance abuse (count b-3), David Sr.’s substance
abuse and Mother’s related failure to protect the children (count
b-6), and Clifton’s substance abuse (count b-7).
       The juvenile court then determined clear and convincing
evidence relating to each sustained count supported removing the
children from Mother and fathers David Sr. and Clifton. The
court ordered reunification services for Mother.9
      Mother appealed.10
                         DISCUSSION
A.     Legal Principles and Standard of Review
       Mother challenges the juvenile court’s dispositional orders
removing A.L., David, and D.S. from her custody on the basis
that there was not clear and convincing evidence of a substantial
risk of injury necessitating removal. Mother does not challenge
the jurisdictional orders.

      9During the jurisdictional and dispositional hearing,
Mother’s counsel represented that she would obtain Mother’s
physical address.
      10 Mother’s counsel attempted to file a notice of appeal in
the juvenile court on March 15, 2021. Mother’s appeal was
rejected due to a failure to sign the notice. However, the firm’s
support staff did not notify counsel in a timely manner of the
rejection. On July 27, 2021, Mother refiled the notice of appeal,
and on July 30, 2021, sought relief from default pursuant to In re
A.R. (2021) 11 Cal.5th 234. On August 5, 2021, we granted
Mother’s motion for relief.




                                15
        To remove a child from the custody of a parent with whom
the child resided at the time the petition was filed, the juvenile
court must find by clear and convincing evidence that one of five
grounds exists pursuant to section 361, subdivision (c). (In re
V.L. (2020) 54 Cal.App.5th 147, 154.) Of relevance here, “[o]ne
ground for removal is that there is a substantial risk of injury to
the child’s physical health, safety, protection or emotional well-
being if he or she were returned home, and there are no
reasonable means to protect the child.” (Ibid., citing § 361, subd.
(c)(1).) “ ‘The parent need not be dangerous and the minor need
not have been actually harmed before removal is appropriate.
The focus of the statute is on averting harm to the child.’ ” (In re
N.M. (2011) 197 Cal.App.4th 159, 169-170.)
        “ ‘ “In reviewing a challenge to the sufficiency of the
evidence supporting the jurisdictional findings and disposition,
we determine if substantial evidence, contradicted or
uncontradicted, supports them. ‘In making this determination,
we draw all reasonable inferences from the evidence to support
the findings and orders of the dependency court; we review the
record in the light most favorable to the court’s determinations;
and we note that issues of fact and credibility are the province of
the trial court.’ [Citation.] ‘We do not reweigh the evidence or
exercise independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.’ ” ’
[Citation.] In reviewing for substantial evidence to support a
dispositional order removing a child, we ‘keep[ ] in mind that the
[juvenile] court was required to make its order based on the
higher standard of clear and convincing evidence.’ [Citations.]”
(In re Nathan E. (2021) 61 Cal.App.5th 114, 122-123.)




                                16
       The clear and convincing evidence standard “ ‘ “requires a
finding of high probability. The evidence must be so clear as to
leave no substantial doubt.” ’ ” (In re V.L., supra, 54 Cal.App.5th
at p. 154.) “ ‘[W]hen reviewing a finding that a fact has been
proved by clear and convincing evidence, the question before the
appellate court is whether the record as a whole contains
substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true.’ ” (Id. at
p. 155 [applying the standard of review articulated in a
conservatorship matter to a dependency proceeding], quoting
Conservatorship of O.B. (2020) 9 Cal.5th 989, 995-996.)
B.       The Record Demonstrates a High Probability of
         Substantial Risk of Injury to the Children If They
         Remained in Mother’s Custody
         Relevant to the juvenile court’s decision to remove a child
from a parent who suffers from alcohol or drug abuse “are such
factors as the type of drug involved, extent and length of the
addiction, age of the child[ren], the child[ren]’s special needs, if
any, the parent’s acknowledgement of the problem, the parent’s
current status in treatment, the availability of services, the
problems created by the abuse, and whether there is another
protective individual in the home.” (Seiser & Kumli, 1 Cal.
Juvenile Courts Practice & Procedure (2020) § 2.126.) A parent’s
failure to acknowledge that a substance abuse problem exists “ ‘is
. . . relevant to determining whether persons are likely to modify
their behavior in the future without court supervision.’
[Citation.]” (In re A.F. (2016) 3 Cal.App.5th 283, 293; see In re
J.C. (2014) 233 Cal.App.4th 1, 6-7 [affirming removal
notwithstanding the father’s participation in treatment where his
treatment provider reported his participation was “ ‘sluggish,’ ”




                                17
he missed two drug tests, and had a long history of substance
abuse].)
       Here, Mother has a confirmed longstanding history of
methamphetamine abuse, and substantial evidence establishes
that at the time of the combined jurisdictional and dispositional
hearing, Mother continued to use methamphetamines and failed
to acknowledge the risk to her children created by her drug use.
Mother tested positive for methamphetamines at the time of
A.L.’s birth in 2014. Mother acknowledged she used
methamphetamines with David Sr. when they were together, and
she tested positive again at David’s birth in 2017. As a result, in
2017, her children were detained by Washington CPS, and she
was required to complete a drug treatment program in order to
have them returned to her. Nevertheless, in August 2020,
Mother again tested positive for methamphetamines. Thereafter,
Mother never took another drug test, missing over 20 drug test
appointments. These missed tests may be considered equivalent
to a positive result. (See In re Christopher R. (2014) 225
Cal.App.4th 1210, 1217.)
       Mother’s failure to participate in any educational or
counseling programs further supports the juvenile court’s finding
that removal was necessary. (See In re J.C., supra, 233
Cal.App.4th at pp. 6-7.) Mother claims she delayed enrolling in
any programs because her attorney advised her the matter would
be transferred to Washington. However, at the November 13,
2020, hearing, the juvenile court indicated it would very likely
retain jurisdiction in California, and Mother still declined to
participate in any programs before the dispositional hearing on
March 12, 2021. Moreover, Mother does not explain why a
potential transfer to Washington should have prevented her from




                                18
enrolling in programs to address significant issues in her life
during the eight to nine months between the time her children
were detained by DCFS and the dispositional hearing.
      Mother argues that she had been caring for her newborn
son, Da., without incident from the time of his birth in or about
February 2021 until the March 12, 2021, dispositional hearing,
and this demonstrates that A.L., David, and D.S. would not have
been at risk of harm in her custody. She contends “[i]f a newborn
child was considered to be safe in Mother’s care, it was
nonsensical to conclude that her older children were not.”
      The record does not establish that Da. was safe in Mother’s
care. After Da. was born, there was a referral to DCFS based
upon A.L.’s allegations of Pedro’s domestic violence against
Mother, but it was “evaluated out” because Da. “was not born
when the alleged incidents occurred.” DCFS faced difficulties in
locating Mother and “assess[ing] the newborn child” at all. At no
point was there a finding that Da. was safe in Mother’s care or
that her substance abuse did not place him at risk.
      Mother further argues her monitored visits with her
children twice a week for two to three hours each visit with no
concerns arising therefrom demonstrate consistency, stability
and sobriety. As explained above, however, substantial evidence
supported the juvenile court’s finding that Mother’s continued
substance abuse posed a substantial risk of injury to her children.
The juvenile court could reasonably infer that Mother’s positive
methamphetamine test two months after her children were
detained and after she knew she was pregnant with another child
indicates she lacked the ability to control her addiction or to
appreciate the risks of her behavior to her children. Mother’s
refusal to participate in educational and counseling programs




                                19
further supports this inference. It is not a function of an
appellate court to reweigh evidence. (In re Nathan E., supra, 61
Cal.App.5th at pp. 122-123.)
      We are also not persuaded by Mother’s arguments that
there were alternatives to removal, including unannounced visits
by DCFS, and that “she was willing to participate in any
programs that would allow the children to stay with her.” The
record reflects that at the time of the jurisdictional and
dispositional hearing, Mother had repeatedly evaded DCFS’s
supervision and declined to participate or even enroll in any
programs. The juvenile court need not have found credible
Mother’s promises that she would act differently in the future.
                        DISPOSITION
     The March 12, 2021 dispositional orders removing A.L.,
David, and D.S. from Mother’s custody are affirmed.
     NOT TO BE PUBLISHED


                                         MORI, J.*


We concur:



             ROTHSCHILD, P. J.           CHANEY, J.




     * Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               20